United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.I., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF LAND MANAGEMENT, Phoenix, AZ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-468
Issued: July 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 22, 2014 appellant filed a timely appeal of a November 7, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merit decision of the case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty.

1
2

5 U.S.C. §§ 8101-8193.

Appellant filed a timely request for oral argument. By order dated May 5, 2015, the Board denied his request as
his arguments could be adequately addressed in a decision based on a review of the case record. Order Denying
Request for Oral Argument, Docket No. 15-468 (issued May 5, 2015).

FACTUAL HISTORY
On May 21, 2013 appellant then a 45-year-old mission support technician, filed a Form
CA-1, traumatic injury claim alleging that on April 10, 2013, he was struck by the handle of a
malfunctioning plate tamper and injured his upper left thigh. The field manager, Rem Hawes,
noted on the Form CA-1 that appellant was injured in the performance of duty. Appellant did
not stop work.
In an October 23, 2013 telephone memorandum, appellant inquired about the status of his
claim and noted that he had surgery.
By letter dated October 23, 2013, OWCP advised appellant that his claim was originally
received as a simple, uncontroverted case which resulted in minimal or no time loss from work.
It indicated that his claim was administratively handled to allow medical payments up to
$1,500.00; however, the merits of the claim had not been formally adjudicated. OWCP advised
that, because appellant requested authorization for surgery, his claim would be formally
adjudicated. It requested that he submit additional information including a comprehensive
medical report from his treating physician which included a reasoned explanation as to how the
specific work factors or incidents identified by appellant had contributed to his claimed upper
left thigh injury.
Appellant submitted a statement dated November 6, 2013 and noted that on April 10,
2013 he was injured while operating a walk-behind trencher. He noted pushing up on the throttle
and pulling down to level the machine when he was struck in the thigh and groin area by the
handle. Appellant reported that his condition had not improved and that he had increasing pain
in his neck, shoulder, and upper back and may require another arthroscopy for his groin injury.
Appellant was treated by Dr. Kashif Alvi, a Board-certified urologist, from April 11,
2011 to February 16, 2013 for left testicle pain and infertility. On April 11, 2011 he underwent
testicular imaging which revealed a large caliber left-sided varicoceles, prominent cysts at the
head of the left epididymis and prominent tubular ectasia of the left testicle. Dr. Alvi noted that
appellant had undergone a vasectomy and later reversal of the vasectomy in the 1990’s.
Appellant was treated by Dr. Sheldon Marks, a Board-certified urologist, who on
August 16, 2013 performed a bilateral multilayer microdot microsurgical vasovasostomy for
pain, excision of scarred vas, and clips. Dr. Marks diagnosed postvasectomy pain syndrome,
significant, chronic, refractory to conservative therapy, dense scarring, bilateral metals clips, and
right vasal fluid under pressure. On November 7, 2013 he noted that appellant underwent an
intrascrotal exploration and redo microsurgical vasectomy reversal for treatment of persistent,
refractory inguinal and genital pain which appellant reported began following trauma to his
groin. Dr. Marks noted significant, extensive intrascrotal scarring and inflammation along and
around the spermatic cord and around the testicle, which seemed much more than that normally
found for this type of surgery. He opined that the extensive scarring could have been from
bleeding and trauma as described by appellant. Appellant submitted a job description for a
materials handler.

2

The employing establishment submitted a statement from Patrick Putnam, the associate
district manager, who noted that on April 10 2013 appellant was operating a walk-behind
trencher which malfunctioned and struck him in the upper thigh/groin area. Mr. Putnam noted
that appellant did not mention the injury immediately but when he did he was instructed to file a
claim. He concurred that the incident took place on the job.
In a December 13, 2013 decision, OWCP accepted that the evidence established that the
incident occurred as alleged but denied the claim as appellant had failed to submit medical
evidence containing a diagnosis causally related to the April 10, 2013 incident.
On January 13, 2014 appellant requested an oral hearing which was held on
September 2, 2014. He submitted emergency room notes from May 15, 2013 where he was
treated by Dr. Meera Chopra, an osteopath, for a soft tissue injury to left hip and inguinal area.
Appellant reported an onset of symptoms three days prior when he hit his left hip on a truck at
work. He also reported left anterior hip pain since he was hit by the handle of a paver at work.
Appellant related that his problem was job related. Findings upon physical examination revealed
the skin over the left hip and iliac crest was intact without visible abrasion or laceration, there
was no active bleeding and the neurovascular examination was intact. Dr. Chopra diagnosed left
thigh injury after appellant was hit by a handle of a paver at work. He noted May 15, 2013 xrays of the hip and pelvis revealed no radiographic evidence of an acute fracture.3
In an addendum dated October 24, 2013, a physician assistant indicated that appellant
contacted the office and asserted that his leg injury was related to an allergic reaction to onions at
Taco Bell. The physician assistant noted reviewing the chart and advised that appellant had not
previously reported an allergic reaction to the physician or nurses.
Appellant submitted discharge instructions from a physician assistant dated August 24,
2013 who diagnosed testicular masses. Also submitted was an information sheet on the
condition of rhabdomyolysis.
In a decision dated November 7, 2014, an OWCP hearing representative affirmed the
December 13, 2013 decision, as modified. She denied that the claimed work event on April 10,
2013 occurred as alleged. The hearing representative noted that appellant had waited over 30
days to file his compensation claim and to seek medical attention for the claimed work injury.
She was inconsistent with the severity of the injury claimed.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed is causally related to the

3

A March 15, 2013 x-ray reports for the pelvis and the left hip accompanied the emergency room documents. No
acute findings were noted on the pelvis x-ray and a radiologically intact hip was noted on the left hip.

3

employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.5
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.6
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and her subsequent
course of action. An employee has not met his or her burden in establishing the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim. Circumstances such as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury, and failure to
obtain medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement
in determining whether a prima facie case has been established.7
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is generally required to establish causal relationship. The opinion of the physician must
be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.8
ANALYSIS
OWCP denied appellant’s claim as the claimed incident, being struck by the handle of a
malfunctioning plate tamper on April 10, 2013, did not occur as alleged. The Board finds to the
contrary that the April 10, 2013 incident with the plate tamper did occur as alleged by appellant.
On the Form CA-1 and in a narrative statement appellant described his duties. The employing
establishment did not dispute the accuracy of appellant’s description of the work incident. The
field manager, Mr. Hawes, noted on the Form CA-1 that appellant was injured in the
performance of duty. Similarly, a statement from Mr. Putnam, the associate district manager,
noted that on April 10, 2013 appellant was operating a walk behind trencher which
4

Gary J. Watling, 52 ECAB 357 (2001).

5

T.H., 59 ECAB 388 (2008).

6

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

7

Betty J. Smith, 54 ECAB 174 (2002).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

4

malfunctioned and struck him in the upper thigh/groin area. He concurred that the incident took
place on the job. The hearing representative found that the incident did not occur because
appellant had waited more than 30 days to file the claim and that he had other injuries in the
same part of the body.
The mere fact that appellant had prior medical problems affecting the same part of the
body is not evidence that he did not have a new separate work injury to the same area.9 While
appellant did not immediately file the claim, this is not the only criteria to be considered in
determining whether a claimant has established that the incident occurred. Here, two managers
agreed that the claimed incident occurred. In view of this evidence, the Board finds that
appellant established that the April 10, 2013 employment incident occurred as alleged.
The Board finds, however, that the medical evidence is insufficient to establish that his
diagnosed condition was caused or aggravated by this incident. On October 23, 2013 OWCP
advised appellant of the type of medical evidence needed to establish his claim. However,
appellant did not submit medical evidence to establish that any of these conditions are causally
related to his incident.
Appellant was treated by Dr. Marks on August 16, 2013 who performed a bilateral
microsurgical vasovasostomy and diagnosed postvasectomy pain syndrome, with dense scarring,
bilateral metal clips and right vasal fluid under pressure. On November 7, 2013 Dr. Marks noted
that appellant underwent an intrascrotal exploration and microsurgical vasectomy reversal for
treatment of persistent, inguinal, and genital pain. Appellant reported that this pain began
following trauma to his groin. He noted significant, extensive intrascrotal scarring and
inflammation around the spermatic cord and testicle, and opined that the extensive scarring could
have been from bleeding and trauma as described by appellant. The Board notes that this report
provides some support for causal relationship but is insufficient to establish that the claimed left
thigh and groin injury was causally related to his employment duties. In his report, Dr. Marks
opined only that extensive scarring “could have” been caused by trauma described by appellant.
This report provides only speculative support for causal relationship because of the qualifier that
appellant’s employment “could have” caused his condition. Dr. Marks provided no medical
reasoning to support his opinion on causal relationship. Therefore, this report is insufficient to
meet appellant’s burden of proof.10
Appellant was treated by Dr. Chopra on May 15, 2013 for a soft tissue injury to left hip
and inguinal area. Dr. Chopra reported an onset of symptoms three days prior when appellant hit
his left hip on a truck at work. He noted x-rays of the pelvis and hip were negative. Dr. Chopra
diagnosed left thigh injury and anterior hip pain occurring after appellant was hit by a handle of a
paver at work. He also noted that appellant had sustained another recent injury to his hip when
he hit a bumper at work. Dr. Chopra’s report attributed appellant’s condition, at least in part, to
9

See Thomas J. O’Donnell, 3 ECAB 179, 183 (1950) (it matters not what the state or condition of the health of
the employee might be; if the conditions of employment constitute the precipitating cause of disability, such
disability is compensable as having resulted from accidental injury arising out of the employment).
10

Medical opinions that are speculative or equivocal in character are of diminished probative value. D.D., 57
ECAB 734 (2006).

5

an unrelated incident when appellant hit his hip on the bumper of his automobile. He failed to
provide a rationalized opinion regarding the causal relationship between appellant’s left thigh
and hip injury and the factors of employment.11 Therefore, this report is of limited probative
value and insufficient to meet appellant’s burden of proof.
Appellant submitted reports from Dr. Alvi dated April 11, 2011 to February 16, 2013
who diagnosed large caliber left-sided varicoceles, prominent cysts at the head of the left
epididymis and prominent tubular ectasia of the left testicle. However, these reports are not
persuasive because they predate the time of the claimed incident of April 10, 2013.
Appellant submitted discharge instructions from a physician assistant dated August 24,
2013 and an addendum note dated October 24, 2013. However, the Board has held that
treatment notes signed by a physician assistant are not considered medical evidence as this
provider is not a physician under FECA.12
The remainder of the medical evidence, including diagnostic test reports, fail to provide
an opinion on the causal relationship between appellant’s job and his diagnosed left thigh, hip,
and groin injury. For this reason, this evidence is not sufficient to meet appellant’s burden of
proof.13
On appeal appellant asserted that OWCP had improperly denied his claim and believed
he submitted sufficient evidence to establish that on April 10, 2013 he sustained a left thigh and
groin injury. For the reasons explained, the medical evidence does not establish that his
diagnosed conditions are causally related to his employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment.

11

See Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
12

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law).
13

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

6

ORDER
IT IS HEREBY ORDERED THAT the November 7, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: July 23, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

